IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


W.P.,                                        : No. 400 EAL 2018
                                             :
                     Petitioner              :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
               v.                            :
                                             :
                                             :
Y.M.,                                        :
                                             :
                     Respondent              :


                                       ORDER



PER CURIAM

        AND NOW, this 6th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.